Citation Nr: 1534255	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-06 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $19,285.00.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Committee on Waivers and Compromises (COWC) at the RO in Milwaukee, Wisconsin.  

The Board acknowledges that the issue of entitlement to service connection for hepatitis C has been perfected, but not certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this matter.  Moreover, in a June 2015 correspondence the Veteran's representative noted that initial consideration of additional evidence was still necessary and therefore it would be premature to certify that issue to the Board.  As such, the Board will not accept jurisdiction over the Veteran's service connection claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 19.29(a) (2014) the statement of the case (SOC) must contain a summary of the evidence in the case relating to the issue or issues with which the Veteran has expressed disagreement.  38 C.F.R. § 19.29(a) (2014).  In the present case, the February 2012 SOC did not address all the pertinent evidence of record.  Specifically, it did not consider or address any evidence submitted subsequent to the Veteran's NOD, to include the Veteran's February 2012 financial status report.  Accordingly, the Board finds the SOC was inadequate.  To date, a corrective supplemental statement of the case (SSOC) considering the Veteran's updated financial information has not been issued.  As the Veteran has not been provided an adequate SOC or SSOC, a remand to ensure the Veteran is provided an adequate SSOC is necessary.  See 38 C.F.R. § 19.31(b) (2014) (stating that an SSOC will be furnished when there is a material defect or inadequacy in the statement of the case (SOC) or a prior SSOC).  

Additionally, the evidence of record indicates that the financial status reports of record may not accurately reflect the Veteran's monthly income and expenses.  Specifically, VA and Social Security Administration records indicate that the Veteran's monthly income recently changed, and a March 2013 Medical Expense Report indicates that the Veteran's monthly medical expenses have increased dramatically.  Additionally, in June 2012, VA received letters from the West Michigan Veterans Assistance Program and the Allegan County Department of Veteran Services noting that the Veteran's financial situation was so dire that he required voucher assistance to pay for groceries and gasoline.  The claims file does not contain the updated financial status report.  The financial status report is used, in part, to determine whether a waiver is warranted.  For example, part of the inquiry is whether it would be against equity and good conscience to recover the overpayment, to include consideration as to whether collection would deprive the debtor or their family of basic necessities.  See 38 C.F.R. § 1.965(a) (2014).  Therefore, on remand the AOJ should contact the Veteran and ask him to submit a new financial status report. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and submit a current financial status report, detailing all monthly income and expenses, to include any medical expenses.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




